DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “166” has been used to designate the license plate in fig. 4, the surface in fig. 5B, and the angle relative to the surface in fig. 5B;
reference character “180” has been used to designate the portion of the altered frame close to the imaging system in fig. 4 and also the altered frame itself in fig. 5C.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
 Paragraph [0033] refers to the portion of the altered frame relatively far from the imaging system 100 as reference numeral 180.  However, as indicated in fig. 4, the portion of the altered frame relatively far from the imaging system 100 is designated as 176.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-12, and 16-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 17/015,876 (reference application). 

Regarding claims 1 and 11, claims 1, 3, 5 of ‘876 discloses all of the limitations of claims 1 and 11.  Specifically, the image sensor and non-linear light focusing element combined read on the claimed camera.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding claims 2 and 12, claims 1, 3, 5 of ‘876 discloses everything claimed as applied above (see claims 1 and 11), in addition, claim 5 teaches all the limitations of claims 2 and 12.  Specifically, if pixels are remapped from an area outside the desired zone to an area within the desired zone, the pixel density of the desired zone has been increased.
This is a provisional nonstatutory double patenting rejection.

Regarding claims 6 and 16, claims 1, 3, 5 of ‘876 discloses everything claimed as applied above (see claims 1 and 11), in addition, the claim is directed to a camera system and not a scene being captured.  The camera system of claims 1, 3, 5 of ‘876 is capable of capturing a scene including a path and therefore meets the requirements of the claim.

Regarding claims 7 and 17, claims 1, 3, 5 of ‘876 discloses everything claimed as applied above (see claims 1 and 11), in addition, the claim is directed to a camera system and not a scene being captured.  The camera system of claims 1, 3, 5 of ‘876 is capable of capturing a scene including a roadway intersection and therefore meets the requirements of the claim.



Regarding claims 9 and 19, claims 1, 3, 5 of ‘876 discloses everything claimed as applied above (see claims 1 and 11), in addition, the claim is directed to a camera system and not a scene being captured.  The camera system of claims 1, 3, 5 of ‘876 is capable of capturing a scene including a roadway and therefore meets the requirements of the claim.

Regarding claims 10 and 20, claims 1, 3, 5 of ‘876 discloses everything claimed as applied above (see claims 1 and 11), in addition, the claim is directed to a camera system and not a scene being captured.  The camera system of claims 1, 3, 5 of ‘876 is capable of capturing a scene including a broadly claimed “forward zone” and “peripheral zone” and therefore meets the requirements of the claim.


Claims 3 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 17/015,876 in view of Yatsuri et al. (US 2020/0374457 A1) hereinafter referenced as Yatsuri. 

In a similar field of endeavor, Yatsuri discloses, wherein:
the lens further comprises an aperture (diaphragm; [0032]) that controls the amount of light that enters the lens, and
the lens is configured to adjust a focal point of each pixel in the desired zone without changing the aperture size of the lens (The focal point of each pixel is adjusted according to free form lenses 121 and 122 and not the aperture.; [0034]). 
Claims 1, 3, 5 of ‘876 teaches a camera system with a non-linear lens which remaps pixels from outside of a desired zone to inside.  Yatsuri teaches a camera system including a diaphragm with a non-linear lens which remaps pixels from outside the desired zone to inside wherein the focal point of each pixel is adjusted by the lens and not the diaphragm.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1, 3, 5 of ‘876 by applying the technique of providing a diaphragm to achieve the predictable result of generating an image with the proper exposure.
	This is a provisional nonstatutory double patenting rejection.


Regarding claims 5 and 15, claims 1, 3, 5 of ‘876 discloses everything claimed as applied above (see claims 1 and 11), however, claims 1, 3, 5 of ‘876, fails to explicitly 
In a similar field of endeavor, Yatsuri discloses, wherein the lens (121, 122) remaps the pixels to increase a pixel density associated with a far region of the area (As shown in fig. 10 the pixels are remapped to increase the pixel density of the far objects 303 and 302 to result in objects 313 and 312 with increased pixel density).  
Claims 1, 3, 5 of ‘876 teaches remapping pixels to increase a pixel density within a desired zone.  Yatsuri teaches remapping pixels to increase a pixel density within a far region of the desired zone.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1, 3, and 5 of ‘876 to achieve the predictable result of reducing the amount of processing required for analysis.
	This is a provisional nonstatutory double patenting rejection.
	
	
Claims 4 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 17/015,876 in view of Naylor (US 2014/0160294).
Regarding claims 4 and 14, claims 1, 3, 5 of '876 discloses everything claimed as applied above (see claim 1), however, claims 1, 3, 5 of ‘876, fails to explicitly disclose a processor.  However, the examiner maintains that it was well known in the art to provide this, as taught by Naylor. 
In a similar field of endeavor, Naylor discloses a processor (78) configured to process the pixels and store and generate an adjusted image ([0055]; The image is processed to detect an alarm condition, the processing system also sends the image to 
Claims 1, 3, 5 of ‘876 teach remapping pixels from outside a zone to inside a zone using a non-linear lens.  Naylor teaches a camera system which generates a pixel remapped image wherein the pixel remapped image is processed and then sent to a user terminal for display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 1, 3, 5 of ‘876 by applying the technique of providing the pixel remapped image to a user terminal to achieve the predictable result of allowing a user to see what is being imaged.
	This is a provisional nonstatutory double patenting rejection.


	
	
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yatsuri et al. (US 2020/0374457 A1) hereinafter referenced as Yatsuri.

Regarding claim 1, Yatsuri discloses A system (150) for capturing an image comprising:
a camera (100) positioned relative to an area;
a camera sensor (120) having an X-Y plane and an aspect ratio defined by a quantity of pixels in the X-Y plane ([0031]); and
a lens (121, 122) constructed with a profile to optically capture a desired zone of the area,
wherein the lens remaps pixels associated with the area outside the desired zone to within the desired zone to form a desired pixel distribution within a captured image of the desired zone (figs. 6, 10).

Regarding claim 2, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein the lens increases a density of the pixels in the desired zone (As shown in figs. 6 and 10, more pixels are in the desired zone using lenses 121, 122 than with a conventional lens). 

Regarding claim 3, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein:
the lens further comprises an aperture (diaphragm; [0032]) that controls the amount of light that enters the lens, and
the lens is configured to adjust a focal point of each pixel in the desired zone without changing the aperture size of the lens (The focal point of each pixel is adjusted according to free form lenses 121 and 122 and not the aperture.; [0034]). 

Regarding claim 5, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein the lens (121, 122) remaps the pixels to increase a pixel density associated with a far region of the area (As shown in fig. 10 the pixels are remapped to increase the pixel density of the far objects 303 and 302 to result in objects 313 and 312 with increased pixel density). 

Regarding claim 6, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, wherein Yatsuri discloses, wherein the desired zone comprises at least one path (street shown in fig. 6), and the lens (121, 122) remaps pixels associated with a portion of the area not including the at least one path (Area outside of the region shown within the conventional image) to the desired zone (fig. 6). 

Regarding claim 7, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein the desired zone comprises an intersection of paths (Any region of the area shown in fig. 6 can be considered an intersection of paths as broadly claimed.  The road in the area of fig. 6 may be interpreted as the intersection of paths.  In addition, the claim is directed to a camera system and not a scene being captured.  The camera system of Yatsuri is capable of capturing a scene including a roadway intersection and therefore meets the , and the lens remaps pixels associated with a portion of the area not including the intersection of paths to the desired zone (Pixels associated with the dashboard are remapped to the road in fig. 6.).
 
Regarding claim 8, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein the desired zone comprises a surface (Road in fig. 6), and the lens remaps pixels associated with a portion of the area not including the surface (Dashboard in fig. 6) to the desired zone. 

Regarding claim 9, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein the desired zone comprises a roadway (Road in fig. 6), the lens remaps pixels not associated with the roadway to increase a pixel density associated with a far region (Region past the dashboard in fig. 6) of the roadway as compared to a near region of the roadway (Pixels associated with the dashboard have been remapped to increase the pixel density associated with the far region in fig. 6.). 

Regarding 10, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, wherein the desired region comprises a forward zone (Zone including vehicles; fig. 6), and a peripheral zone (zone including fence; fig. 6), and the lens remaps pixels associated with a portion of the area outside the forward zone and the peripheral zone (Dashboard; fig. 6) to the desired zone. 

method for implementing the apparatus of claim 1. Thus, claim 11 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

Regarding claim 12, it discloses a method for implementing the apparatus of claim 2. Thus, claim 12 is an inherent variation of claim 2 and is interpreted and rejected for the same reasons as stated above (see claim 2).

Regarding claim 13, it discloses a method for implementing the apparatus of claim 3. Thus, claim 13 is an inherent variation of claim 3 and is interpreted and rejected for the same reasons as stated above (see claim 3).

Regarding claim 15, it discloses a method for implementing the apparatus of claim 5. Thus, claim 15 is an inherent variation of claim 5 and is interpreted and rejected for the same reasons as stated above (see claim 5).

Regarding claim 16, it discloses a method for implementing the apparatus of claim 6. Thus, claim 16 is an inherent variation of claim 6 and is interpreted and rejected for the same reasons as stated above (see claim 6).

Regarding claim 17, it discloses a method for implementing the apparatus of claim 7. Thus, claim 17 is an inherent variation of claim 7 and is interpreted and rejected for the same reasons as stated above (see claim 7).

Regarding claim 18, it discloses a method for implementing the apparatus of claim 8. Thus, claim 18 is an inherent variation of claim 8 and is interpreted and rejected for the same reasons as stated above (see claim 8).

Regarding claim 19, it discloses a method for implementing the apparatus of claim 9. Thus, claim 19 is an inherent variation of claim 9 and is interpreted and rejected for the same reasons as stated above (see claim 9).

Regarding claim 20, it discloses a method for implementing the apparatus of claim 10. Thus, claim 20 is an inherent variation of claim 10 and is interpreted and rejected for the same reasons as stated above (see claim 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuri in view of Naylor (US 2014/0160294).




Regarding claim 4, Yatsuri discloses everything claimed as applied above (see claim 1), in addition, Yatsuri discloses, further comprising a processor (151) configured to process the pixels to store and generate an adjusted image (It is implied in paragraph [0047] that a minimal amount of imaging processing not associated with warping correction occurs between imaging and the determination of whether there is people present (“…image analyzer 151 is capable of shortening the time from imaging to determining without the need for imaging processing that eliminates warping from the obtained image data…”).  The image resulting from this processing is inherently stored in some way as this is the only way it can be analyzed and the image also inherently includes the image adjusted by the optical system.).
In addition, Naylor discloses a processor (78) configured to process the pixels and store and generate an adjusted image ([0055]; The image is processed to detect an alarm condition, the processing system also sends the image to a user terminal for viewing.  Sending an image for viewing requires some sort of storage.)
Yatsuri teaches a car having a camera system which generates a pixel remapped image.  Naylor teaches a camera system which generates a pixel remapped image wherein the pixel remapped image is processed and then sent to a user terminal for display.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Yatsuri by applying 

	
	
Regarding claim 14, it discloses a method for implementing the apparatus of claim 4. Thus, claim 14 is an inherent variation of claim 4 and is interpreted and rejected for the same reasons as stated above (see claim 4).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jacob et al. (US 2005/0259158 A1) discloses pixel remapping using digital processing such as shown in figs. 5A-5B.

Carlsson (US 2016/0247398 A1) a surveillance system including an optical system used to project a large number of pixels in the image sensor relative the end zones area ([0019]-[0020]).

Maekawa (US 2009/0002523 A1) discloses using image processing that remaps pixels as shown in fig. 8 so that near and far objects are displayed in the same size ([0012]).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. BERARDESCA
Examiner
Art Unit 2696